PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/429,637
Filing Date: 3 Jun 2019
Appellant(s): Toyota Research Institute, Inc.



__________________
Gregory T. Wuennenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

        [I.A] Claims 1-3, 7-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pub. No.: 2019/0111942 A1: hereinafter “Suzuki”) in view of Zheng et al. (US Pub. No.: 2019/0184998 A1: hereinafter “Zheng”).
      [I.B] Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Nageshrao, and in further view of Zheng.

   (2) Response to Argument
    [I.A], [I.B] On pages 13-16, Appellant argues that Zheng fails to disclose the following limitations of claims 1, 11, and 19, “determining a state of awareness of the driver, wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.”   
           Examiner respectfully disagrees. The claimed limitations state “determining a state of awareness of the driver, wherein the state of awareness defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.” Under a broadest reasonable interpretation, the limitations, i.e., state of awareness of the driver…a degree of awareness of the driver, are being interpreted by Examiner as the driver being incapacitated, drowsy, asleep, awakened, dozing, disgruntled, disoriented, fainted or passed out. Further, the limitations, i.e., “defines a degree of awareness of the driver to the at least one condition identified from the information about the environment of the vehicle.” are understood by the Examiner as when the driver is incapacitated, e.g., passed out, fainted, or blacked out, completely un-alert or the like, evidently, while an autonomous vehicle is in an autonomous mode, the driver, when determined to be passed out, fainted, or blacked out, completely un-alert or the like, is not going to be able to operate the autonomous vehicle, therefore, the autonomous vehicle will remain in the autonomous mode, and the autonomous vehicle will pull itself over, and try to summon the emergency aid/medical assistance to remedy the situation, or administer care to the sick/ill driver. Hence, the autonomous vehicle stopping itself at the side of the road as a result of the medical emergency, e.g., the driver determined to be incapacitated, and getting in touch with the medical personnel to take care of the driver/operator of the autonomous vehicle, clearly defines the degree of awareness of the driver to the conditions determined from the environment of the autonomous vehicle.
         The Examiner respectfully disagrees that these limitations are not taught by Zheng. Zheng discloses that the switch task estimator receives as input, the current passenger state, real-time data and real-time vehicle data… while the real-time vehicle data includes information pertaining to the location of the car, environment in which the vehicle is currently positioned in, an amount of visibility, in-service information of the vehicle and the like…determines a set of tasks that are to be performed by the driver that enable the switching of the operation mode of the vehicle from autonomous to human-driver mode…receives the current driver state and determines whether the driver can perform any tasks…state of the driver is such that the driver is completely un-alert, passed out or the like…signal the switching risk estimator that there is a high risk associated in switching the operating mode of the vehicle to the human-driver mode and thus instructs the switch risk estimator to implement the exception handling process, as disclosed in ¶ [0109], exhibited in Fig. 1 elements 110-160, Fig. 9 steps 905-955, and Fig. 14 elements 1410-1460.
 
    PNG
    media_image2.png
    547
    540
    media_image2.png
    Greyscale

          Furthermore, as disclosed in ¶ [0071], Zheng teaches that similar to the scenario of hazardous autonomous driving cases…the manual mode risk detector may determine based on a detected state of the driver and driver profiles that the driver is likely to meet with an accident in the imminent future…based on a density of traffic disposed near the vehicle under consideration…sensors in the vehicle may detect that the vehicle is being operated by the driver in a manner such that the vehicle diverts from a lane center into adjacent lanes….deem the occurrence of such an event as a risky event…the driver state detector may determine that the driver is in a state of drowsiness, sleepy and/or yawning, and it may be risky to operate the vehicle in the human-driven mode. Hence, Zheng teaches the degree of awareness of the driver to the conditions determined from the environment of the autonomous vehicle, as exhibited in Fig. 7 elements 710-780.

    PNG
    media_image3.png
    557
    758
    media_image3.png
    Greyscale

          Therefore, the Examiner finds the Appellant’s argument unpersuasive. 

          Accordingly, The Examiner respectfully submits to the Board that Appellants have not provided persuasive arguments of a reversible error with respect to the rejection of the pending claims, for the reasons cited above. Accordingly, the Examiner believes the rejection of claims 1-20 should be affirmed.  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BABAR SARWAR/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600


/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.